     Case 3:20-cv-02142-LAB-MSB Document 2 Filed 03/31/21 PageID.16 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JUAN FERNANDO MEJIA BANEGAS,                         Case No.: 20cv2142-LAB (MSB)
     Booking #201237255,
12
                                        Plaintiffs,       ORDER DISMISSING CIVIL
13                                                        ACTION WITHOUT PREJUDICE
                          vs.                             FOR FAILING TO PAY
14
     MICHAEL MANSFIELD, et al.,                           FILING FEE REQUIRED
15                                                        BY 28 U.S.C. § 1914(a) AND/OR
                                     Defendants.          FAILING TO MOVE TO PROCEED
16
                                                          IN FORMA PAUPERIS
17                                                        PURSUANT TO 28 U.S.C. § 1915(a)
18
19          Plaintiff Juan Fernando Mejia Banegas, an Immigrations and Customs Enforcement
20   detainee incarcerated at the Elroy Detention Center and proceeding pro se, has filed a civil
21   right complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1.) Because Plaintiff is in federal
22   custody alleging constitutional violations by federal officers the Court will construe his
23   Complaint as an action brought pursuant to Bivens v. Six Unknown Named Agents of the
24   Federal Bureau of Narcotics, 403 U.S. 388 (1971). Plaintiff alleges two Border Patrol
25   Officers used excessive force and were deliberately indifferent to his medical needs during
26   his apprehension. (Id. at 2-9.) Plaintiff has not prepaid the $400 civil filing fee required
27   by 28 U.S.C. § 1914(a) and has not filed a Motion to Proceed In Forma Pauperis (“IFP”)
28   pursuant to 28 U.S.C. § 1915(a).
                                                      1
                                                                                20cv2142-LAB (MSB)
     Case 3:20-cv-02142-LAB-MSB Document 2 Filed 03/31/21 PageID.17 Page 2 of 3



 1   I.      Failure to Pay Filing Fee or Request IFP Status
 2           All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 7   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Section 1915(a)(2) requires all persons seeking
 8   to proceed without full prepayment of fees to file an affidavit that includes a statement of
 9   all assets possessed and demonstrates an inability to pay. See Escobedo v. Applebees, 787
10   F.3d 1226, 1234 (9th Cir. 2015).
11           Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
12   commence a civil action, nor filed a Motion to Proceed IFP pursuant to 28 U.S.C.
13   § 1915(a), his case cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews, 493 F.3d at
14   1051.
15   II.     Conclusion and Order
16           Accordingly, the Court:
17           (1)    DISMISSES this civil action without prejudice based on Plaintiff’s failure to
18   pay the civil filing fee or submit a Motion to Proceed IFP pursuant to 28 U.S.C. §§ 1914(a)
19   and 1915(a).
20           (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is filed
21   to: (a) prepay the entire civil filing fee in full; or (b) complete and file a Motion to Proceed
22   IFP. See 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2(b).
23           (3)    DIRECTS the Clerk of the Court to provide Plaintiff with the Court’s
24   approved form “Motion and Declaration in Support of Motion to Proceed In Forma
25   Pauperis.” 1 If Plaintiff fails to either prepay the civil filing fee or fully complete and
26
27
     1
       Plaintiff is cautioned that if he chooses to proceed further by submitting a properly
28   supported Motion to Proceed IFP, his Complaint will be screened before service and may
                                                    2
                                                                                   20cv2142-LAB (MSB)
     Case 3:20-cv-02142-LAB-MSB Document 2 Filed 03/31/21 PageID.18 Page 3 of 3



 1   submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
 2   dismissed without prejudice based on his failure to satisfy 28 U.S.C. § 1914(a)’s fee
 3   requirement and without further Order of the Court.
 4         IT IS SO ORDERED.
 5
 6   Dated: March 31, 2021
 7                                             Hon. Larry A. Burns
                                               United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     be dismissed sua sponte pursuant to 28 U.S.C. § 1915A(b). See Lopez v. Smith, 203 F.3d
26   1122, 1126-27 (9th Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only permits
27   but requires” the court to sua sponte dismiss an in forma pauperis complaint that is
     frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
28   immune).
                                                 3
                                                                              20cv2142-LAB (MSB)
